COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                 §
 NAZARIO VARGAS,                                                 No. 08-10-00233-CR
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                               120th District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                        Appellee.                                (TC # 20100D01292)
                                                 §

                                  MEMORANDUM OPINION

       Nazario Vargas appeals his conviction of possession of less than one gram of cocaine. A jury

returned a guilty verdict and assessed Appellant’s punishment at a fine of $2,500 and confinement

in the state jail for twenty-four months. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which she has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094,

18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably support the

appeal. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684

(Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State,

436 S.W.2d 137 (Tex.Crim.App. 1969). A copy of counsel’s brief has been delivered to Appellant,

and Appellant has been advised of his right to examine the appellate record and file a pro se brief.

No pro se brief has been filed.

       We have carefully reviewed the record and the brief of counsel, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably
support the appeal. The judgment of the trial court is affirmed.


June 15, 2011
                                                     ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)